Citation Nr: 1717870	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Service connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In December 2013, the Veteran presented testimony relevant to the appeal at a
Travel Board hearing before the undersigned Veterans Law Judge in San Antonio, Texas.  A transcript of the hearing is associated with the electronic claims file on VBMS.

In May 2014, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain VA treatment (medical) records, as well as provide the Veteran with a VA examination.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the May 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1. The Veteran has a current right hand disability of age-appropriate osteoarthritis of the CMC (base of thumb) joint.

2. The Veteran had an injury to the right hand in service, which resolved prior to service separation. 

3. The current right hand disability was not incurred in service and symptoms of right hand osteoarthritis were not chronic in service. 

4. Symptoms of right hand osteoarthritis were not continuous after service separation and did not manifest to a compensable degree within one year of separation from service.

5. The current right hand disability is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a right hand disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an October 2009 letter sent prior to the initial adjudication of the claim for service connection for a right hand disorder in November 2009, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board finds that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, relevant VA examination report, the December 2013 Board hearing transcript, and the Veteran's written statement.  

VA examined the Veteran's right hand in August 2014.  The Board finds that the August 2014 VA examination is adequate for the purpose of deciding the appeal.  The examiner reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered an opinion regarding the etiology of the claimed right hand disability.  The examination report contains all the findings needed to evaluate the claim for service connection for a right hand disorder, including the Veteran's history and a rationale for the opinion given.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.


Service Connection for a Right Hand Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Osteoarthritis of the CMC (base of thumb) joint of the right hand is a form of arthritis, which is a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  Therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for a right hand disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active service and arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308 -09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he sustained an in service injury to his right hand in June 1975, resulting in a current residual right hand disability.  At the December 2013 Board hearing, the Veteran testified that he experiences pain in the right hand, especially the knuckles, and is currently unable to make a fist or button his clothing.  The Veteran also asserted that he sustained another injury to the right hand in July 1975 when a speaker fell on his hand and resulted in broken knuckles.

The Board finds that the Veteran has a current right hand disability.  The August 2014 VA examination report shows a diagnosis of age-appropriate osteoarthritis of the CMC (base of thumb) joint of the right hand. 

The Board finds that the Veteran sustained a right hand injury in service that resolved prior to service separation, that the current right hand disability was not incurred in service, and that symptoms of right hand osteoarthritis were not chronic in service.  A June 1975 service treatment record reveals that the Veteran accidentally shut a window on his right hand and that he put his right hand through the window.  Examination of the right hand in June 1975 revealed a contusion, tenderness above the metacarpophalangeal joint, and a small laceration with swelling and discoloration at the base of the third finger knuckle.  The remaining service treatment records show no treatment, complaints, or diagnoses relating to the right hand at any time in service after June 1975, but show complaints or treatment for others problems such as rash and knee pain.  A July 1975 in-service x-ray showed no evidence of a right hand fracture, but noted that there was soft tissue swelling over the metacarpal phalangeal joints of the third and fourth digits.  The January 1976 service separation examination report shows a normal clinical evaluation of the upper extremities, and the concurrent report of medical history shows that the Veteran denied current symptoms or history of broken bones, and bone, joint, or other deformity but reported knee problems.  In this regard, the Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran.  

In consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, and because the service treatment records are complete, it is likely that any further complaints, symptoms, or treatment for a right hand disorder, likewise, would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a right hand disability or related symptoms after June 1975 weighs against finding that the June 1975 right hand injury was chronic or that the Veteran sustained another injury to the right hand in July 1975 as claimed by the Veteran decades later during the December 2013 Board hearing.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Based on the foregoing, the Board finds that the June 1975 right hand injury resolved prior to service separation, and that the Veteran's assertions with respect to a second injury to the right hand in July 1975 are not credible because they are outweighed and contradicted by the evidence of record, to include the Veteran's specific denials of current symptoms or a history of broken bones and bone, joint, or other deformity at service separation.  

The Board finds that the weight of the lay and medical evidence is against finding that symptoms of right hand osteoarthritis were continuous after service separation or that symptoms began to manifest to a compensable degree within one year of service separation.  The Veteran has not asserted, and the evidence does not otherwise reflect, that symptoms of right hand osteoarthritis were continuous after service separation or that symptoms began to manifest to a compensable degree within one year of service separation.  X-rays of the right hand performed at the 1976 VA examination were normal.  See also August 2014 VA examination report.  A January 2007 private treatment record shows that the hands were normal upon examination.  See also October 2008, November 2008, and September 2009 private treatment records.  

As the evidence shows no chronic symptoms of right hand osteoarthritis in service, continuous symptoms of right hand osteoarthritis after service separation, or manifestation of lumbar spine right hand osteoarthritis to a compensable degree within one year of service separation, service connection for a right hand disability is not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the current right hand disability, which began after service, is otherwise related to active service, including due to the June 1975 right hand injury during service.  As stated above, service treatment records show that the Veteran sustained an in-service right hand injury in June 1965, and that that injury and related symptoms resolved prior to service separation.  

The August 2014 VA examiner opined that the Veteran's current disability of mild age-appropriate osteoarthritis of the CMC (base of the thumb) joint of the right hand is less likely than not (less than 50 percent probability) incurred in, or caused by, the claimed in-service injury, event, or illness.  The August 2014 VA examiner explained that the Veteran reported that he sustained an injury of the right hand on July 3, 1975 while moving large heavy speaker equipment; however, a review of the service treatment record demonstrates no medical record that corroborates the Veteran's subjective history.  Rather, the service treatment record contains detailed medical records of an injury to the right hand on June 11, 1975 in which the Veteran slammed his hand in a window and had a small laceration.  The August 2014 VA examiner noted that further review of these records shows that the Veteran was evaluated by military physicians, including x-rays, and no abnormality was found.  The August 2014 VA examiner indicated that the Veteran was diagnosed with a contusion of the right hand, placed in a hand splint and was returned back to duty, and that the laceration was minor/superficial and did not require sutures.  The August 2014 VA examiner explained that the Veteran was seen in follow-up for his right hand injury, including an additional x-ray on July 2, 1975, which demonstrated no evidence of a fracture.  The August 2014 VA examiner noted that the remainder of the service treatment record is completely silent regarding any subjective complaint, objective medical finding, diagnoses, or treatment for a right hand disorder.  The August 2014 VA examiner also noted that the service separation health assessment performed in 1976 does not demonstrate any subjective complaint of right hand pain, or any objective medical finding consistent with ongoing right hand pathology, and that a 1976 post-service VA examination demonstrated no evidence of a right hand condition, and that x-rays of the right hand performed at the 1976 VA examination were completely normal.  Therefore, the August 2014 VA examiner concluded that the contusion/laceration of the right hand which occurred in June 1975 resolved without residuals.

The August 2014 VA examiner also reasoned that the current diagnosis of mild age-appropriate osteoarthritis of the CMC (base of the thumb) joint of the right hand was identified as an incidental finding of a radiographic test performed during the August 2014 VA examination.  The August 2014 VA examiner explained that this joint does not have any anatomical association with the areas of pain that the Veteran currently complains of (e.g. the MCP joints of the second through fourth digits).  The August 2014 VA examiner further explained that the Veteran's current right hand disability most often occurs as a chronic process from "wear and tear"
and is also part of the normal aging process of the hand.  The August 2014 VA examiner noted that physical examination and radiographic studies of the right hand do not demonstrate any abnormality in the current area of pain complaint.  The August 2014 VA examiner explained that, regardless of the discrepancy between the Veteran's subjective history and the medical record, a contusion or laceration of the dorsum of the hand is a temporary soft tissue condition which typically resolves within several days to weeks without residuals or long-lasting sequelae, and that the current medical literature does not recognize a contusion of the hand as a known cause for development of osteoarthritis.  The August 2014 VA examiner noted that the medical record explicitly demonstrated that the treating physicians ruled out the possibility of a fracture on two separate visits. 

The Board finds that the January 2014 VA examination report is highly probative with respect to service connection for a right hand disorder, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Insomuch as the Veteran asserts that the right hand disability is directly related to service, the Board finds that, under the specific facts of this case that include no chronic symptoms in service and no continuous symptoms after service, the Veteran is not competent to relate the currently-diagnosed right hand disability to active service.  While the Veteran is competent to describe current right hand symptoms he experiences at any time or an in-service injury or symptoms, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as right hand osteoarthritis, and its relationship to the June 1975 in-service contusion or laceration, or to normal wear and tear as a result of aging.  Rendering such opinions requires specialized medical knowledge of the musculoskeletal system, which the Veteran is not shown to have.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the current right hand disability and active duty service.  For these reasons, the Board finds that a preponderance of the 

evidence is against the claim of service connection for a right hand disability, on direct and presumptive service connection theories, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right hand disorder is denied. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


